TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 27, 2019



                                      NO. 03-18-00656-CV


                             Elizabeth Murphy Bunting, Appellant

                                                 v.

                             Kyle Bunting Holdings, Inc., Appellee




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on September 17, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.